Citation Nr: 1800183	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  13-33 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for residual of left ankle fracture.

2. Entitlement to an increased rating in excess of 10 percent for osteoarthritis, left mid foot. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 

4. Entitlement to an effective date earlier than April 14, 2011 for the award of additional compensation for the Veteran's dependent sons,  W.T. and J.T. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Spouse


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was remanded by the Board in February 2016 in order to schedule the Veteran for a videoconference hearing.  The Veteran testified before the undersigned Veterans Law Judge at an April 2017 videoconference hearing.  A copy of the transcript is of record.

The issues of entitlement to increased ratings and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a November 2004 rating decision, the Veteran was granted entitlement to service connection for multiple issues and assigned a combined 30 percent disability rating, effective July 15, 2004.

2. In a December 2004 notification letter, the Veteran was informed of the November 2004 decision and that he was receiving compensation as a Veteran with three dependents, his wife and children B.T. and Y.T.. The Veteran was informed that dependency compensation was not currently available for his children J.T. and W.T., as VA had not been provided with the necessary information.  VA requested that the Veteran provide such information.  The Veteran did not respond.

3. In a March 2013 notification letter, VA informed the Veteran that he was being compensated as a Veteran with five dependents, effective May1, 2011.  

4. The initial communication of record from the Veteran with the necessary information for adding J.T. and W.T. as dependents was received in June 2012, within one year of an October 2011 rating decision assigning an effective date of April 14, 2011.  The RO assigned an effective date of April 14, 2011, and began payment consistent with five dependents on the first day of the following month, May 1, 2011.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than April 14, 2011, for the award of additional compensation for the Veteran's dependent children J.T. and W.T. have not been met.  38 U.S.C. §§ 1115, 5101(c)(1), 5110(f), (n) (2012); 38 C.F.R. §§ 3.31, 3.109, 3.158, 3.204, 3.213(a), 3.216, 3.401(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Earlier effective date for additional compensation for J.T. and W.T. 

A Veteran who is entitled to disability compensation of at least 30 percent is entitled to additional compensation for each dependent.  See 38 U.S.C. § 1115; 38 C.F.R. § 3.4 (b)(2).

38 U.S.C. § 5110 (f) provides that "[a]n award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action." 

The effective date of the award of any benefits or increase of benefits by reason of the birth of a child shall be the date of birth of the child and by reason of marriage shall be the date of the marriage, if proof of birth and marriage are received by VA within a year from the date of birth and marriage, respectively. 38 U.S.C. § 5110(n).

The effective date of an award of additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401 (b).  The "date of claim" for additional compensation for dependents is defined as the date of the birth of the Veteran's child, if evidence of the birth is received within one year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  38 C.F.R. § 3.401(b)(1).

Regarding "establishing entitlement to a higher rate of...compensation...based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204."  38 CFR § 3.213 (a).  Pursuant to 38 C.F.R. § 3.204, VA will accept, for the purposes of determining entitlement to VA benefits, the statement of a Veteran as proof of the birth of a child or marriage, provided that the statement contains certain required information, to include the date and place of birth and the marriage.  With respect to additional compensation for dependents, a Veteran "must provide the social security number of any dependent on whose behalf he or she is seeking benefits."  38 C.F.R. § 3.204.  Also, a Veteran "shall, as a condition for receipt...of benefits, furnish [VA] upon request with...the social security number of any dependent...on whose behalf, or based upon whom, benefits are sought."  38 C.F.R. § 3.216; see also 38 U.S.C. § 5101 (c)(1).  Further, while acceptance of a Veteran's written statement may be evidence of the existence of the birth of a child or proof of marriage, it is only acceptable when it contains certain information.  See McColley v. West, 13 Vet. App. 553 (2000). 

The earliest date that an additional award of compensation for dependents can be paid is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31. 

In a November 2004 rating decision, the Veteran was granted entitlement to service connection for multiple issues with a combined disability rating of 30 percent, effective July 15, 2004.  In an accompanying December 2004 notification letter, the Veteran was informed that he was being compensated as a Veteran with three dependents, his wife and children Y.T. and B.T.  The Veteran was specifically notified that VA was not able to provide dependency compensation for his children J.T. and W.T. until he provided the necessary information, including their social security numbers.  The notification letter enclosed the appropriate forms to provide VA with the necessary information.  The Veteran did not provide the information within a year of this letter.  

A May 2011 notification letter again informed the Veteran that he was being compensated as a Veteran with three dependents, his wife and children Y.T. and B.T.  It requested that he inform VA immediately if this was not correct.  

Following an October 2011 rating decision, the Veteran was again informed by a January 2012 notification letter that he was being compensated as a Veteran with three dependents, his wife and children Y.T. and B.T.  The October 2011 rating decision provided an effective date of April 14, 2011 for a temporary total evaluation.  

The Veteran submitted a June 2012 statement requesting dependency compensation for his children J.T. and W.T., and submitted the necessary information in subsequent July 2012 communications.  Pursuant to this, the RO assigned an effective date of April 14, 2011, for dependency compensation for children J.T. and W.T.  The RO determined this date based on the Veteran's June 2012 request coming within one year of notification of compensation for three dependents in January 2012, and assigned an effective date of April 14, 2011, corresponding to the October 2011 rating decision.  In accordance with 38 C.F.R. § 3.31, the corresponding payment began on May 1, 2011.

The Veteran contends that he is entitled to an effective date earlier than April 14, 2011, for the award of dependency compensation for his children J.T. and W.T.  He contends that dependency compensation for them should date back to July 15, 2004.  He asserts that he was not informed by VA of the necessary information to claim them as dependents, or alternatively, that he was not aware that they could be dependents as they were not United States citizens and did not have social security numbers.

After review of the record, the Board finds that the criteria for an effective date prior to April 14, 2011, for the award of additional compensation for the Veteran's children J.T. and W.T. have not been met.

The record is clear that the Veteran was informed multiple times that he was being compensated as a Veteran with three dependents, his wife and children Y.T. and B.T, and that compensation for his children J.T. and W.T. was not available without the necessary information.  VA informed the Veteran of this, at minimum, in December 2004, May 2011, and January 2012 letters.  The Veteran did not request dependency compensation for his children J.T. and W.T. until June 2012 and did not provide the requested information until July 2012.  

As noted above, pursuant to 38 C.F.R. § 3.401 (b), the effective date of an award of additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; or (4) date of commencement of the Veteran's award. 

As to the date of claim, this is defined as the date of the birth of the Veteran's child and date of the Veteran's marriage, if evidence of the birth and marriage are received within one year of the event; otherwise, the date notice is received of the dependent's existence and marriage to the dependent, if evidence is received within one year of VA's request.  38 C.F.R. § 3.401(b)(1).  The Veteran did not request dependency compensation or provide the necessary information regarding the existence of dependents J.T. and W.T. until June 2012, within one year of the January 2012 notification letter.

There is no evidence of a dependency claim for J.T. and W.T. prior to June 2012.  To the extent that the Veteran referenced the existence of these dependents, the benefit sought was not identified, and as a result, an informal claim cannot be construed.  Nothing in any communication prior to June 2012 identifies the benefit sought (increase in compensation based upon a change in dependency).  See 38 C.F.R. § 3.155.  Furthermore, any communication did not establish proof of dependency.

As such, dependency compensation for J.T. and W.T. cannot therefore be paid from the effective date of a 30 percent disability evaluation.  See 38 U.S.C.A. § 5110 (n).  As the required evidence was not received within one year of the December 2004 notification, such cannot be considered a "date of claim" pursuant to 38 C.F.R. § 3.401 (b)(1)(i). 

The Board additionally notes that it is aware of the holding in Sharp v. Shinseki, 23 Vet. App. 267 (2009) that additional compensation for dependents does not require a separate claim.  However, as discussed above, the Veteran was provided notice following the November 2004 and April 2011 rating decisions to submit evidence to the RO and that he was being paid as a Veteran with three dependents.  The Board therefore finds that the Veteran had adequate notice to demonstrate that his dependents included J.T. and W.T.

As to the effective date of the qualifying disability rating, the November 2004 rating decision resulted in a combined disability rating of 30 percent, effective from July 15, 2004.  However, 38 C.F.R. § 3.401 (b)(3) stipulates that the effective date of the qualifying disability is only appropriate if evidence of dependency is received within one year of notification of such rating action.  Such evidence is not applicable in this case.  Even when we consider subsequent rating decisions as qualifying changes (as in Sharp), proof of dependency was not received within one year of notification of the subsequent qualifying rating decisions, until June 2012 (within one year of the October 2011 rating decision). 

As to the date of commencement of the Veteran's award, pursuant to 38 C.F.R. § 3.31, this date was May 1, 2011, the first day of the calendar month following the date (April 14, 2011) that VA received the Veteran's application for additional compensation for the Veteran's dependents.  38 C.F.R. § 3.401 (b)(4).

Pursuant to 38 C.F.R. § 3.401 (b), the effective date of an award of additional compensation for dependents will be the latest of the dates discussed above.  In this case, it is the effective date of April 14, 2011, as assigned by the RO.  Pursuant to 38 C.F.R. § 3.31, the effective date of dependency compensation for children J.T. and W.T. is May 1, 2011.

Based on the foregoing, an effective date earlier than April 14, 2011, for the award of additional compensation for the Veteran's children J.T. and W.T. is not warranted.

In sum, the criteria for entitlement to an effective date earlier than April 14, 2011, for the award of additional compensation for the Veteran's dependent children J.T. and W.T. have not been met and the Veteran's claim therefore must be denied.  38 U.S.C. §§ 1115, 5101(c)(1), 5110(f), (n); 38 C.F.R. §§ 3.31, 3.109, 3.158, 3.204, 3.213(a), 3.216, 3.401(b).  Here, proof of dependency was not provided within one year of the happening of the change in dependency or within one year of any qualifying rating decision prior to June 2012.


ORDER

Entitlement to an effective date earlier than April 14, 2011, for the award of additional compensation for the Veteran's dependent sons W.T. and J.T is denied.


REMAND

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95 (April 7, 1995).   The Veteran's most recent VA examinations to determine the severity of his service-connected left ankle and left foot disorders were in December 2010 and August 2011.

At the Veteran's April 2017 videoconference hearing, he asserted a worsening of each disorder.  New examinations are necessary in order to determine the current severity of the Veteran's disorders.  In addition, new examinations are necessary to ensure compliance with the Court's finding in Correia v. McDonald, 28 Vet. App. 158 (2016).

At the Veteran's hearing, he also referenced the existence of potentially relevant Social Security Administration records.  On remand, efforts should be taken to obtain these records. 

The Board finds that the results of these examinations and any obtained SSA records are relevant to adjudication of the Veteran's TDIU claim.  As a result, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran requesting any relevant private treatment records, or in the alternative, authorization to obtain such records.

2. Obtain any updated VA treatment records.

3. Take appropriate steps to obtain any relevant SSA records.

4. Afford the Veteran an appropriate VA examination to determine the current severity of his left ankle disability. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5. Afford the Veteran an appropriate VA examination to determine the current severity of his left foot disability. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6. After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.
The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


